Citation Nr: 1425824	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  08-12 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to VA nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The appellant has active service from September 30, 1962 to October 5, 1962.  He also has had some Reserves service and has had subsequent service in the Mississippi Army National Guard with some verified periods of active duty for training.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 decision of the RO in Nashville, Tennessee.  RO jurisdiction has since transferred to the Montgomery RO.

This matter was remanded by the Board in March 2012.

A review of the Virtual VA paperless claims processing system reveals documents that are not pertinent to the present appeal.  There are no uploaded documents in the Veterans Benefits Management System (VBMS) at this time. 


FINDINGS OF FACT

1. The Veteran did not have active service during a recognized period of war. 

2. The Veteran did not become disabled from a disease or injury incurred during a period of active duty for training.


CONCLUSION OF LAW

The basic eligibility criteria for non-service connected pension benefits have not been met.  38 U.S.C.A. §§ 101(2), 1521(a), (j), 5107(a) (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159; 3.326(a) (2013).  Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Board decides a claim for nonservice-connected pension on the basis that the legal criteria for basic eligibility for pension benefits have clearly not been met, inasmuch as the appellant did not have qualifying service during a period of wartime.  There is no factual issue to resolve, or further case development which would be helpful in deciding this issue.  Where the outcome of the case is governed by applicable law, without need for further factual inquiry, the VCAA has been held inapplicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); DelaCruz v. Principi, 15 Vet. App. 143 (2002).  See also VAOPGCPREC 2-2004 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed). 

In any event, in the March 2007 and January 2008 letters, the appellant was informed of the requirements governing entitlement to pension benefits, and the claim was subsequently readjudicated in a March 2008 statement of the case. 

The Board notes that this matter was previously remanded for records development in March 2012, which included seeking verification of the appellant's service for the period of January 1962 to December 1980 as the Veteran claimed that he was a member of the Mississippi National Guard until around 1980.  We note that development was conducted, and several other periods of active duty for training were able to be verified in connection with his National Guard service, but a response from the Defense Finance and Accounting Service (DFAS) was not yet received.  The Board recognizes the appellant's arguments that development pursuant to the prior remand appeared to be incomplete; however, the Board finds that a remand seeking completion of the aforementioned development is highly unnecessary given the facts, applicable laws, and regulations in this case.  In this regard, the Veteran does not state in any statements or on his pension claim that he had any other active service besides from September 1962 to December 1962.  There was no subsequent period of active service identified after these dates, only periods of National Guard service.  Furthermore, the Veteran has not contended having any disease or injuries sustained or incurred during active duty for training periods.  Thus, additional development for verification of additional periods of active duty for training is an unnecessary endeavor as it would not yield a result that would materially affect the Veteran's eligibility for nonservice-connected pension.  

The appellant has been provided the opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  The Board finds that there is sufficient evidence to make a determination in this case, and the appellant is not prejudiced by a decision at this time.

Eligibility for VA Pension Benefits

The appellant seeks non-service connected VA pension benefits.  Pension is a benefit payable by VA to veterans of a period of war who meet the service requirements prescribed in 38 U.S.C.A. § 1521(j) because of a disability, or to survivors of such veterans.  38 U.S.C.A. § 1541(a) (West 2002); 38 C.F.R. § 3.3(b)(4) (2013).  Basic entitlement exists if (i) the veteran served in the active military, naval or air service for 90 days or more during a period of war; (ii) is permanently and totally disabled from nonservice-connected disability not due to his or her own willful misconduct; and (iii) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the Maximum Annual Pension Rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. §§ 1502, 1521(j); 38 C.F.R. § 3.3(a).

With regard to the necessary service requirements in particular, a veteran meets this condition if he or she served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a). 

The Veteran does not meet the basic eligibility requirements for receipt of nonservice-connected pension, due to the absence of having had service during a recognized period of war.  The Veteran's DD-214 reflects service from September 30, 1962 to October 1962 (6 days) before being released to the Army National Guard of Mississippi.  Pursuant to regulation, the Vietnam era is recognized as the period beginning on February 28, 1961, and ending on May 7, 1975, inclusive, in the case of a veteran who served in the Republic of Vietnam during that period.  The period beginning on August 5, 1964, and ending on May 7, 1975, inclusive, in all other cases. 38 C.F.R. § 3.2.  

The Veteran's DD-214 reflects that he had no foreign service, to include service in Vietnam.  On his application for pension, the Veteran checked "no" for service in Vietnam.  The Veteran has not disputed the fact that he did not serve in the Republic of Vietnam.  Consequently, the prerequisite of service during a recognized period of war is not met.  

The Board recognizes that the Veteran has argued that he meets the requirements for requisite service due to his lengthy service in the National Guard as he has had various periods of active or inactive duty training.  However, the term "active military, naval or air service" includes (a) active duty; (b) any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty; and (c) any period of inactive duty training during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty or from certain cardiovascular events.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a).  In the present case, while the record reflects some verified periods of active duty for training, the appellant does not contend and the record does not show that he was disabled during his active duty for training.  As such, this is not qualifying service for pension benefits.

Accordingly, for the above reasons, the claim for basic eligibility to receive nonservice-connected pension is being denied as the Veteran does not have qualifying service.  Where, as here, the law and not the evidence is dispositive, the claim should be denied because of the lack of entitlement under the law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

As the appellant is ineligible for VA nonservice-connected pension benefits, entitlement to VA nonservice-connected pension benefits is denied.



____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


